DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,10,12,29 in the submission filed 6/3/2022 are acknowledged and accepted.
In view of the amendments to the claims, objection to claims is withdrawn.
Pending Claims are 1-4,7-12,14-15,17-18,20,23,25,27-29. Claims 3-6,13,16,19,21-22,24,26,30 were canceled previously.
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant argues the following:
a)	Uhm does not constitute the claimed image realization surface. Uhm teaches that the transparent flexible display 211 is created by sandwiching a layer of electroluminescent material, liquid crystal, or the like between two layers of conductors. Uhm teaches in p110 that "such visual information is realized by independently controlling emission of light from unit pixels (sub-pixels) arranged in a matrix form." It follows that Uhm teaches the use of a transparent flexible display that embeds an active matrix directly in the field of view of the driver. Such transparent flexible displays do not comprise realization surfaces in the context of the claimed subject matter, which are used to "realize" an image that is then projected through projection optics to render the display images on a display screen.
	An image realization surface is one which can form an image or realize an image. Uhm teaches a transparent flexible display 211 which sandwiches a layer of LC, electroluminescent material or the like (p113, lines 1-10) and can include an image display area (p115, lines 1-2) and forms an image (p115, last 3 lines) which is information processed by the processor 180, p115, lines 8-15). This displaying of an image makes the display 211 an image realization surface. 

b)	the apparent focal depth of an image displayed on a transparent flexible display as disclosed in Uhm is fixed at the focal point of the display itself; The arrangement of Uhm is not compatible with a display system that requires the apparent focal depth of displayed images to vary, such as that taught by Tam.
	Firstly, Uhm is being used to only teach or suggest a controllably deformable image realization surface and not to be actually inserted into Tam’s device. The teachings of Uhm would have suggested to a person of ordinary skill in the art that the Tam-Favalora’s imaging system can be modified to have image realization surface which is controllably deformable.
	Secondly, Applicant’s arguments of the unworkability of the combination, due to The arrangement of Uhm is not compatible with Tam’s display system that requires the apparent focal depth of displayed images to vary, appear to be based on a literal application of the actual structure of Uhm to the actual structure of Tam.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	Tam teaches (fig 8a,8b, 9) an imaging system (Head up display (HUD) system) for generating multi-depth virtual images on a display screen (combiner 17) comprising: 
an image realization device (switchable projector screens 30a-30d) for forming a source image (source image of image 31 and input via the laser scanning projector 11) with a first image realization surface (switchable projector screen 30b) which is extended and with at least a portion of it tilted relative to the optical axis and projection optics (variable power lens 15) for rendering a virtual display image (virtual image 31) on the display screen (combiner 17), corresponding to the source image (source image of image 31 input via the laser scanning projector 11). Favalora teaches (fig 3,11,12A-12D) an at least a portion of the image realization surface (diffusing screen 1110) is tilted (tilted at an angle Ɵ) relative to the optical axis such that a first mid-point (midpoint of top 1/3 region of diffuser 1110) in a first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region) and a second mid-point (midpoint of middle 1/3 region of diffuser 1110) in a second region (dividing the diffuser into 1/3 regions, middle 1/3 is interpreted to be second region)  are at a first and second distances along the optical axis from a focal point (focal point of condenser is along optical axis) of the projection optics (condenser lens 230) and a first and second source images (first and another component of a three dimensional image, two of the three points of an image) formed on the first and second regions (dividing the diffuser into 1/3 regions, top and middle 1/3)  will render first and second display images (point 1210,1220) at a first and second apparent depths. Uhm teaches (fig 3a, b) that the image realization surface (a transparent flexible display 211) is controllably deformable (area of the transparent flexible display 211 except the image display area may be wound around according to the driving force generated by the drive unit 230).
	The structure taught in the combined teachings of the references, as set forth above, is an imaging system.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of an imaging system.  See MPEP § 2112.01.  

c)	any attempt to modify the teachings of Tam-Favalora to include the teachings of Uhm would result in a modification of Tam- Favalora such that the combiner 17 (i.e., the display screen and not the realisation surface) of Tam is replaced by a flexible and retractable transparent screen, or the whole arrangement of Tam is simply replaced with a transparent flexible display as disclosed in Uhm. The end result would not fall within the scope of the claimed subject matter. Uhm fails to cure the deficiencies of Tam and Favalora because Uhm fails to teach at least "wherein the image realisation surface is controllably deformable”.
	Uhm is being used to only teach or suggest a controllably deformable image realization surface and not to be actually inserted into Tam’s device. The teachings of Uhm would have suggested to a person of ordinary skill in the art that Tam-Favalora’s imaging system generating multi depth virtual images could have an image realization surface which is controllably deformable. This modification would not change the intended operation of Tam or Favalora’s devices. Uhm teaches a transparent flexible display 211 which sandwiches a layer of LC, electroluminescent material or the like (p113, lines 1-10) and can include an image display area (p115, lines 1-2) and forms an image (p115, last 3 lines) which is information processed by the processor 180, p115, lines 8-15) and hence is an image realization surface. Thus, Uhm is not just transparent display but has a controllably deformable mage realization surface which is a feature that Tam-Favalora’s device could incorporate because it is advantageous for example, for adapting to the azimuth and elevation angles of the sun tracked for safe driving conditions of a vehicle with the imaging system (p120, lines 1-10).
	In view of the above arguments, rejection of claim 1 is upheld.
d)	Dependent claims are allowable for at least he same reasons that pertain to the parent claim.
	Dependent claims are not patentable for at least the same reasons as the base claim.
Claims 1-4,7-9,12,14-15,17-18,20,23,25,27-29 are rejected as follows:	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 4,7,12, 14,15,20,23,25,27-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Favalora et al (US 2002/0135673 A1, of record) and further in view of Uhm et al (US 2017/0349098 A1, of record).
Regarding Claim 1, Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) an imaging system (Head up display (HUD) system, p12, lines 3-6) for generating multi-depth virtual images (choice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9) on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows it), the imaging system (Head up display (HUD) system, p12, lines 3-6) comprising: 
an image realization device (switchable projector screens 30a-30d, p108, lines 1-10) for forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b); and 
projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) for rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 show it), wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of images, p93, lines 1-3), the projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) having an optical axis (optical axis of lens 15), and wherein the image realization device (switchable projector screens 30a-30d, p108, lines 1-10) comprises: 
a first image realization surface (switchable projector screen 30b, p108, lines 1-10), wherein the image realization surface (switchable projector screen 30b, p108, lines 1-10) is an extended surface, wherein at least a portion of the image realization surface (switchable projector screen 30b, p108, lines 1-10) is tilted relative to the optical axis (optical axis of lens 15).
	However, Tam does not teach
wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth; 
	Tam and Favalora are related as image realization surfaces.
	Favalora teaches (fig 3,11,12A-12D) an imaging system (display optics 1101, p73, lines 2-8);
wherein at least a portion of the image realization surface (diffusing screen 1110, p73, lines 7-11) is tilted (tilted at an angle Ɵ, p73, lines -11) relative to the optical axis such that a first mid-point (midpoint of top 1/3 region of diffuser 1110) in a first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region) of the image realization surface (diffusing screen 1110, p73, lines 7-11) is at a first distance along the optical axis from a focal point (focal point of condenser is along optical axis) of the projection optics (condenser lens 230, p73, lines 11-14) and a second mid-point (midpoint of middle 1/3 region of diffuser 1110) in a second region (dividing the diffuser into 1/3 regions, middle 1/3 is interpreted to be second region) of the image realization surface (diffusing screen 1110, p73, lines 7-11) is at a second different distance along the optical axis from the focal point (focal point of condenser is along optical axis)  of the projection optics (condenser lens 230, p73, lines 11-14), and a first source image (first component of a three dimensional image, p10, lines 1-4, one of the three points of an image, p75, lines 1-3) formed on the first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region)  and projected through the projection optics (condenser lens 230, p73, lines 11-14)  will render a first display image (point 1210, fig 12A, p75, lines 1-6) at a first apparent depth (depth indicated by the position of the point 1210 in image plane 1205) and a second source image (another component of a three dimensional image, p10, lines 1-4, another of the three points of an image, p75, lines 1-3) formed on the second region (dividing the diffuser into 1/3 regions, middle 1/3 is interpreted to be second region) and projected through the projection optics (condenser lens 230, p73, lines 11-14)  will render a second display image (point 1220, fig 12A, p75, lines 1-6)  at a second apparent depth (depth indicated by the position of the point 1220 in image plane 1205) (each horizontal zone is scanned to a different depth plane, p74, lines 1-4, points 1210,1220, are components of a single 3d image, p78, lines 8-11 and are interpreted to be the display images); 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam to include the teachings of Favalora such that wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth for the purpose of generating three dimensional imagery (p9, lines 1-6).
	However, Tam-Favalora do not teach

wherein the image realization surface is controllably deformable to increase an available range and resolution of the first and second display image apparent depths. 
	Tam-Favalora and Uhm are related as image realization surfaces.
	Uhm teaches (fig 3a, b)
wherein the image realization surface (a transparent flexible display 211, p108, lines 1-2) is controllably deformable (area of the transparent flexible display 211 except the image display area may be wound around according to the driving force generated by the drive unit 230, p118, lines 1-9, p120, lines 1-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora to include the teachings of Uhm such that the image realization surface is controllably deformable  to increase an available range and resolution of the first and second display image apparent depths (Because the structure of the Tam-Favalora-Uhm imaging system, is the same as that claimed, it must inherently perform the same function of increasing the range and resolution of the apparent depths.  See MPEP § 2112.01) for the purposes of enabling the use of flexible displays and providing images assisting an occupant of a vehicle when necessary for safe driving (p13, lines 1-3).  
Regarding Claim 4, Tam-Favalora-Uhm teach the imaging system according to claim 1.
	However, embodiment of fig 9 of Tam-Favalora-Uhm do not teach
 wherein the image realization surface is capable of generating the first display image.  
	embodiment of fig 9 of Tam-Favalora and embodiment of fig 13 of Tam are related as image realization surfaces.
	Embodiment of fig 13 of Tam teaches (fig 13),wherein the image realization surface (display panel 30, p115, lines 1-10) is capable of generating the display image (display panels 30 are capable of generating images, OLED, p115, lines 1-10).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 9 of Tam-Favalora-Uhm to include the teachings of embodiment of fig 13 of Tam such that the image realization surface is capable of generating the first display image for the purpose of utilizing elements enabling continuous image depth (p115, lines 1-10).
Regarding Claim 7, Tam-Favalora-Uhm teach the imaging system according claim 1 wherein the image realization surface (diffusing screen 1110, p73, lines 7-11, Favalora) is a flat surface (diffusing screen 1110 has a flat surface) having a constant tilt (tilted at an angle Ɵ, p73, lines -11) relative to the optical axis.
Regarding Claim 12, Tam-Favalora-Uhm teach the imaging system according claim 1,
	wherein the image realization surface (curved surface of display 211, Uhm, fig 3b) is a continuous shaped manifold (continuous shape of 211 as in fig 3A, Uhm).	
Regarding Claim 14,  Tam-Favalora-Uhm  teach the imaging system according to  claim 1, further comprising a picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) for generating the first source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) to be rendered as the first display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3)  on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows) and projecting the first source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b) onto image realization surface (switchable projector screen 30b, p108, lines 1-10).  
Regarding Claim 15, Tam-Favalora-Uhm teach the imaging system according to claim 14, wherein the image realization surface (switchable projector screen 30b, p108, lines 1-10, Tam) is an optical diffuser (switchable projector screen 30b is a diffuser made of PDLC).
Regarding Claim 20, Tam-Favalora-Uhm teach the imaging system according to claim 14, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam), image realization device (switchable projector screens 30a-30d, p108, lines 1-10) and projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics) are arranged along an optical path (optical path as in fig 9, Tam) of the imaging system (Head up display (HUD) system, p12, lines 3-6).  
Regarding Claim 23, Tam-Favalora-Uhm teach the imaging system according to claim 14, wherein the picture generation unit (laser projector 11, p108, lines 1-2, laser scanning projector 11 which is a MEMS device which allows a high resolution image to be displayed, p94, lines 5-10, Tam) is configured to generate an input image (source image of image 32, fig 8a,8b) to be rendered on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but shown in fig 1) as the second image (image 32, fig 8a,8b), wherein the input image (source image of image 32, fig 8a,8b) is adjusted to compensate for any distortion (fixed optics 16 could include optical elements to reduce distortion, p96, lines 7-9) due to the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but is shown in fig 1).  
Regarding Claim 25, Tam-Favalora-Uhm teach the imaging system according to claim 1, wherein the imaging system (Head up display (HUD) system, p12, lines 3-6), Tam) can be activated and deactivated automatically (synchronization implemented at software level using controller 10, p101, lines 1-12, Tam, indicates automatic activation and deactivation) as well as by a human input (used for automotive training, p120, lines 1-5,  indicates human input, Tam).
Regarding Claim 27, Tam-Favalora-Uhm teach the imaging system according to claim 1 wherein the display screen is a screen of a head-up display (Head up display (HUD) system, p12, lines 3-6, Tam).  
Regarding Claim 28, Tam-Favalora-Uhm teach a vehicle (automotive use, p11, lines 3-6, Tam) comprising the imaging system of claim 1.  
Regarding Claim 29, Tam teaches (fig 8a,8b, 9, embodiment of figs 8a,8b,9 is being used) a method (method using a Head up display (HUD) system, p12, lines 3-6) for generating multi-depth virtual images (choice of depths, p91, lines 1-3, virtual images, p92, lines 3-6, images 31,32, p109, lines 1-4, fig 9) on a display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 shows it), the method comprising: 
forming a source image (source image is interpreted to be the source image of image 31 and input via the laser scanning projector 11, fig 8a,8b)  with an image realization device (switchable projector screens 30a-30d, p108, lines 1-10), rendering a display image (display image is interpreted to be virtual image 31, combinatorial set of images, p93, lines 1-3) on the display screen (combiner 17, p96, lines 2-5, combiner 17 forms the virtual images and is considered to be the display screen, combiner 17 is not shown in fig 9 but fig 1 show it), via a projection optics (variable power lens 15, p96, lines 3-5, fig 1, fig 8a,8b, which is considered as the projection optics)  wherein the display image (display image is interpreted to be virtual image 31) is a virtual image (virtual image 31) corresponding to the source image (source image is interpreted to be source image of image 31 and input via the laser scanning projector 11, fig 8a,8b, combinatorial set of images, p93, lines 1-3), and wherein the image realization device (switchable projector screens 30a-30d, p108, lines 1-10) comprises:
a first image realization surface (switchable projector screen 30b, p108, lines 1-10), wherein the image realization surface (switchable projector screen 30b, p108, lines 1-10) is an extended surface, wherein at least a portion of the image realization surface (switchable projector screen 30b, p108, lines 1-10) is tilted relative to the optical axis (optical axis of lens 15).
	However, Tam does not teach
wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth; 
	Tam and Favalora are related as image realization surfaces.
	Favalora teaches (fig 3,11,12A-12D) an imaging system (display optics 1101, p73, lines 2-8);
wherein at least a portion of the image realization surface (diffusing screen 1110, p73, lines 7-11) is tilted (tilted at an angle Ɵ, p73, lines -11) relative to the optical axis such that a first mid-point (midpoint of top 1/3 region of diffuser 1110) in a first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region) of the image realization surface (diffusing screen 1110, p73, lines 7-11) is at a first distance along the optical axis from a focal point (focal point of condenser is along optical axis) of the projection optics (condenser lens 230, p73, lines 11-14) and a second mid-point (midpoint of middle 1/3 region of diffuser 1110) in a second region (dividing the diffuser into 1/3 regions, middle 1/3 is interpreted to be second region) of the image realization surface (diffusing screen 1110, p73, lines 7-11) is at a second different distance along the optical axis from the focal point (focal point of condenser is along optical axis)  of the projection optics (condenser lens 230, p73, lines 11-14), and a first source image (first component of a three dimensional image, p10, lines 1-4, one of the three points of an image, p75, lines 1-3) formed on the first region (dividing the diffuser into 1/3 regions, top 1/3 is interpreted to be first region)  and projected through the projection optics (condenser lens 230, p73, lines 11-14)  will render a first display image (point 1210, fig 12A, p75, lines 1-6) at a first apparent depth (depth indicated by the position of the point 1210 in image plane 1205) and a second source image (another component of a three dimensional image, p10, lines 1-4, another of the three points of an image, p75, lines 1-3) formed on the second region (dividing the diffuser into 1/3 regions, middle 1/3 is interpreted to be second region) and projected through the projection optics (condenser lens 230, p73, lines 11-14)  will render a second display image (point 1220, fig 12A, p75, lines 1-6)  at a second apparent depth (depth indicated by the position of the point 1220 in image plane 1205) (each horizontal zone is scanned to a different depth plane, p74, lines 1-4, points 1210,1220, are components of a single 3d image, p78, lines 8-11 and are interpreted to be the display images); 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam to include the teachings of Favalora such that wherein at least a portion of the image realization surface is tilted relative to the optical axis such that a first mid-point in a first region of the image realization surface is at a first distance along the optical axis from a focal point of the projection optics and a second mid-point in a second region of the image realization surface is at a second different distance along the optical axis from the focal point of the projection optics, and a first source image formed on the first region and projected through the projection optics will render a first display image on the display screen at a first apparent depth and a second source image formed on the second region and projected through the projection optics will render a second display image on the display screen at a second apparent depth for the purpose of generating three dimensional imagery (p9, lines 1-6).
	However, Tam-Favalora do not teach

wherein the image realization surface is controllably deformable to increase an available range and resolution of the first and second display image apparent depths. 
	Tam-Favalora and Uhm are related as image realization surfaces.
	Uhm teaches (fig 3a, b)
wherein the image realization surface (a transparent flexible display 211, p108, lines 1-2) is controllably deformable (area of the transparent flexible display 211 except the image display area may be wound around according to the driving force generated by the drive unit 230, p118, lines 1-9, p120, lines 1-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora to include the teachings of Uhm such that the image realization surface is controllably deformable  to increase an available range and resolution of the first and second display image apparent depths (Because the structure of the Tam-Favalora-Uhm imaging system, is the same as that claimed, it must inherently perform the same function of increasing the range and resolution of the apparent depths.  See MPEP § 2112.01) for the purposes of enabling the use of flexible displays and providing images assisting an occupant of a vehicle when necessary for safe driving (p13, lines 1-3).  

Claims 2,3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Favalora et al (US 2002/0135673 A1, of record) and Uhm et al (US 2017/0349098 A1, of record) and further in view of   Okamoto et al (US 2004/0109136 A1, of record).
Regarding Claim 2, Tam-Favalora-Uhm teach the imaging system according to claim 1.
	However, Tam-Favalora-Uhm do not teach
 wherein the image realization surface is translatable along the optical axis of the projection optics.  
	Tam-Favalora-Uhm and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 8) an optical system (optical unit 3 of display device 1, p59, lines 1-2),
	the image realization surface (scattering plate 9, p59, lines 1-7) is translatable (movable along arrows, fig 8) along the optical axis of the projection optics (lens 11, p36, lines 1-6).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora-Uhm to include the teachings of Okamoto such that the image realization surface is translatable along the optical axis of the projection optics for the purposes of control of visibility of images by the user without changing brightness of images (p59, lines 11-13).
Regarding Claim 3, Tam-Favalora-Uhm teach the imaging system according to claim 1.
	However, Tam-Favalora-Uhm do not teach
wherein the image realization surface is rotatable and tiltable relative to the optical axis of the projection optics.  
	Tam-Favalora-Uhm and Okamoto are related as image realization surfaces.
	Okamoto teaches (fig 6) an optical system (optical unit 3 of display device 1, p55, lines 1-2),
wherein the image realization surface (scattering plate 9, p55, lines 2-4) is rotatable (scattering plate 9 is rotated by rotation mechanism 105, p55, lines 1-4) and tiltable (when the plate 9 rotates, it tilts with respect to the dotted optical axis) relative to the optical axis of the projection optics (lens 11, p36, lines 1-6).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora-Uhm to include the teachings of Okamoto such that the image realization surface is rotatable and tiltable relative to the optical axis of the projection optics for the purposes of control of clearness of images by the user (p5, lines 8-12).

Claims 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al (US 2017/0261746 A1, of record) in view of Favalora et al (US 2002/0135673 A1, of record) and further in view of Uhm et al (US 2017/0349098 A1, of record) and Ogisu et al (WO 2016/052186 A1, of record).
Regarding Claim 8, Tam-Favalora-Uhm teach the imaging system according claim 1.
	However, Tam-Favalora-Uhm do not teach
wherein the image realization surface comprises a plurality of discrete regions
	Tam-Favalora-Uhm and Ogisu are related as image realization surfaces.
	Ogisu teaches (fig 1) an optical system (HUD main body 2, page 7, last 2 lines),
wherein the image realization surface (display means with front display 11, lower display 12, upper display 13, page 7, last 2 lines) comprises a plurality of discrete regions (discrete regions of displays 11,12,13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tam-Favalora-Uhm to include the teachings of Ogisu such that wherein the image realization surface comprises a plurality of discrete regions for the purposes of utilizing a technique for displaying useful data in the line of sight to driver of a vehicle (page 9, lines 10-12).
Regarding Claim 9, Tam-Favalora-Uhm-Ogisu  teach the imaging system according to claim 8, wherein each region (displays 11-13) of the image realization surface (display means with front display 11, lower display 12, upper display 13, page 7, last 2 lines, Ogisu)  is at a different angle to the optical axis to that of one or more of the other regions (displays 11-13 are at different angles to the optical axis of the system of display means).
Allowable Subject Matter
Claims 17,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10,11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claim 10 is allowed over the cited art of record for instance (Tam et al (US 2017/0261746 A1), Favalora et al (US 2002/0135673 A1) and Uhm et al (US 2017/0349098 A1))  for at least the reason that the cited art of record fails to teach or reasonably suggest an imaging system for generating multi-depth virtual images on a display screen, the imaging system in combination with limitations in Lines 3-13 of the claim, comprising:
“wherein the image realisation surface is controllably deformable and has a plurality of discrete regions that includes first, second and third regions wherein the first and third region are substantially perpendicular to the optical axis.”
Claim 11 is dependent on Claim 10 and hence are allowable for at least the same reasons Claim 10 is allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






J.V.D.
Jyotsna V DabbiExaminer, Art Unit 2872                                   				7/26/2022       

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872